Citation Nr: 0501992	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  03-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	ABS Legal Services, LLC


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in St. Louis, Missouri, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective November 27, 1996.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

The veteran and his representative essentially maintain that 
the 30 percent disability rating in effect for his PTSD does 
not accurately reflect its severity.  Since the veteran has 
appealed the initial rating assigned for his PTSD, if later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

As noted by the veteran's accredited representative, the 
veteran's Global Assessment of Functioning (GAF) scores 
during the appeal period have been reported in the 40's, the 
50's, and the 60's.  

Recently received evidence at the Board includes the report 
of an April 9, 2003, psychiatric progress note which 
reflected the examining psychiatrist's opinion that the 
veteran was not capable of substantially gainful employment 
because of his irritability, his difficulty dealing with 
people in authority, difficulty controlling his anger, his 
high level of anxiety, and other health reasons such as high 
blood pressure, coronary artery disease, history of 
myocardial infarction, and "other physical limitations."  The 
psychiatrist gave the veteran a GAF score at that time of 
"about 50."  

However, when the veteran was seen for an examination for 
rating purposes just over a month later on May 27, 2003, he 
was described as cooperative and exhibiting only a slightly 
decreased range of psychomotor activity.  While affect was 
constricted, speech was clear and coherent.  He was alert and 
oriented and insight and judgment were considered to be 
grossly intact.  The examining psychiatrist said the current 
GAF score was "estimated to be 58 to 65."  The examiner 
stated the score represented the veteran's functional 
capability with respect to his PTSD and noted this "would 
have been a score of 100 otherwise."  As for the impact of 
the score on the veteran's unemployability, the psychiatrist 
stated, "The veteran's limitations in terms of employment 
situations were cited in the area of getting nervous around 
very many people."  There is no subsequent medical evidence 
of record to reconcile the different assessments of the 
veteran's psychiatric impairment.

The Board is aware that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the duty to 
assist a claimant in developing facts pertinent to a claim 
may, under appropriate circumstances, include the duty to 
conduct a thorough and contemporaneous medical examination, 
one which takes into consideration all evidence of record.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green  
v. Derwinski, 1 Vet.App. 121, 124 (1991).  From a review of 
the record, it does not appear that the examiners at the time 
of the April and May 2003 examinations had access to the 
entire claims folder.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his psychiatric 
symptomatology since mid 2003.  After 
signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the folder.  The veteran and 
his representative should also be 
notified of any unsuccessful records in 
this regard and be afforded an 
opportunity to submit the identified 
records.

3.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current severity of his 
PTSD.  The entire claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner, including the 
records of treatment for psychiatric 
symptomatology.  The examiner must note 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
provide a multiaxial diagnosis 
identifying all current mental disorders, 
and assign a numerical score from the 
Global Assessment of Functioning scale 
both currently and for the past year.  
The examiner should describe the impact 
of the PTSD symptomatology on the 
veteran's ability to function socially 
and industrially.  The examiner should 
differentiate, if possible, between the 
symptoms associated with the PTSD and 
those resulting from any other 
psychiatric disorder present.  If this is 
not possible, the examiner should so 
state.

4.  Then, VA should readjudicate the 
claim for an increased initial rating for 
PTSD, to include consideration of staged 
ratings as addressed by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required by the veteran until he 
receives further notice.  He is advised that any failure, 
without good cause, to report for any scheduled psychiatric 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2004).  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




